Citation Nr: 0429436	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-25 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for astigmatism and 
presbyopia (claimed as bilateral vision loss).

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.

This matter arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
astigmatism and presbyopia (claimed as bilateral vision 
loss), and which assigned a noncompensable disability 
evaluation for bilateral hearing loss, after granting service 
connection for the same.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's bilateral vision loss has been ascribed to 
astigmatism and presbyopia, which are refractive errors.

2.  At a July 2002 VA examination, the veteran exhibited 
Level V hearing in his right ear and Level III hearing in his 
left ear


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
astigmatism and presbyopia (claimed as bilateral vision loss) 
is legally insufficient.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303(c), 4.9 (2004).

2.  The criteria for a 10 percent evaluation, and no more, 
for bilateral hearing loss have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86(a), and Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in April 2003, the RO advised the veteran 
of the essential elements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The veteran was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
and an increased evaluation, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The July 2002 rating decision, an August 2003 statement of 
the case (SOC), and a May 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and advised him of the evidence 
necessary to substantiate his claim for service connection 
and an increased rating.  The August 2003 SOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

Medical records have been obtained from the Pasco VA 
Outpatient Center (VAOC), Eynon Hearing Aid Center, K. 
Hansen, Au.D., the Tampa VA Medical Center (VAMC), and the 
Southgate Hearing Clinic.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  A VA examination was conducted in July 2002 
for the purpose of determining the nature and severity of the 
veteran's hearing loss disability.   Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Service Connection

The veteran contends that his current vision problems 
(astigmatism and presbyopia) are etiologically related to his 
active service.  He maintains his duties as an aerographer's 
mate caused him to constantly strain his eyes.  He says one 
of his duties was to plot weather maps, which involved 
putting six or seven bits of information into an area the 
size of a dime.  He asserts that the first manifestation of 
his vision loss was recorded in service.  The veteran also 
recalls  being splashed in the eyes with aircraft fuel.  He 
states his eyes "burned" for several days after that 
incident.  However, he indicated that he had no idea as to 
whether the incident had any long-term effect on his eyes or 
vision.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

At his service enlistment examination, the veteran's vision 
was noted to be 20/20 in both eyes without correction.  He 
indicated by history that he did not and had never worn 
glasses.  In March 1945, the veteran was examined and found 
to be not physically qualified and temperamentally adapted 
for aviation training involving actual control of aircraft.  
He was noted to have defective vision of the right eye.  On a 
Report of Physical Examination pending service discharge, the 
veteran's uncorrected vision was 19/20 in the right eye and 
20/20 in the left eye.  No defect of the eyes was noted on 
examination.  Service medical records are silent for any 
treatment for eye trouble, other than the aforementioned 
refractive error of the right eye.  

A January 2002 treatment report from the Pasco VAOC shows 
that the veteran was seen for complaints of blurred vision 
with his current prescription.  The report included the 
measurements of the veteran's visual acuity for both eyes.  A 
diagnosis of astigmatism, presbyopia, and cataracts was 
rendered.  No reference was made to the veteran's active 
service.

In support of his appeal, the veteran submitted an undated 
statement from M.N., his sister.  M.N. recalled the veteran 
having vision problems shortly after his service discharge.  
She said he was prescribed glasses, and that he had been 
wearing glasses since that time.

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  
Alternately, bare refractive error of the eye, without a 
superimposed injury or disease, is not considered a disease 
or injury within the meaning of the law for VA disability 
compensation benefit purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.

The veteran's service medical records show that he had only 
refractive of the error of right eye in service.  There is no 
record of any injury to the eyes, disease of the eyes, and 
indication of any eye disability.  The same refractive error 
of the right eye (19/20, uncorrected) was noted on discharge 
examination.  Consistent with the service medical records, 
the post-service VA medical record of treatment in January 
2002 shows only a diagnosis of astigmatism and presbyopia.  
For purely definitional purposes, it is noted that 
astigmatism is by definition refractive error of the eye, and 
presbyopia is defined as an impairment of vision due to 
advancing years or old age, not injury.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996).  Cataracts were also diagnosed, but the 
veteran has not alleged service connection for that 
condition, and the record does not reflect its onset in 
service or suggest a relationship to active duty.  

The veteran was informed in July 2002 rating decision and 
August 2003 SOC that his claim service connection for vision 
loss was being denied because his astigmatism and presbyopia 
were considered congenital or developmental defects, which 
are unrelated to service and are not subject to service 
connection.  The facts in this case are not in dispute - the 
veteran seeks service connection for bare refractive error of 
the eyes, and he does not contend nor does the evidence 
demonstrate that superimposed injury or disease during 
service caused it.  The veteran has been notified on two 
occasions of the basis for denying his claim, and there is no 
evidence or contention to the contrary.  The law, not the 
evidence, is determinative of the outcome of this issue, and 
as a matter of law, service connection for astigmatism and 
presbyopia must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (the claim must be denied if there is no 
entitlement under the law).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1  requires that 
each disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7  provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's claim for an increased evaluation for bilateral 
hearing loss originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected bilateral hearing loss under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by puretone 
audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold 
average" is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (2004).

The veteran underwent a VA audiological examination in July 
2002.  At this time, puretone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz were 65, 70, 65, and 70 
respectively, with an average puretone threshold of 68.  
Puretone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 50, 60, 70, and 70 respectively, with an 
average puretone threshold of 63.  Maryland speech 
discrimination testing revealed speech recognition ability of 
94 percent in the right ear and 90 percent in the left ear.

Records from the Eynon Hearing Aid Center, K. Hansen, Au.D., 
the Tampa VAMC, and the Southgate Hearing Clinic have also 
been considered.  These records document the evaluation and 
treatment of the veteran's hearing loss disability, to 
include being fitted with hearing aides.  The records also 
include reports of audiology examinations.  The results of 
those examination, however, have little probative value 
because do not include speech recognition scores using the 
Maryland CNC Test, which is required by VA for evaluating 
hearing loss.  See  4.85(a).  

The veteran also submitted a statement from his former 
employer (J.L).  J.L. indicated that the veteran had worked 
as a district manager for Volkswagen for 20 years.  He said 
the veteran attended numerous conferences and staff meeting 
as a part of his job.  He recalled the veteran having 
problems hearing during those proceedings.  J.L. stated that 
the veteran's lack of hearing eventually "contributed" to 
his retirement in 1991.

Considering the results of the July 2002 examination, the 
Board notes that the veteran's right ear hearing loss is in 
excess of 55 decibels at the four specified frequencies.  The 
exceptional pattern hearing impairment of 38 C.F.R. 4.86(a) 
is therefore applicable.  Under table VI, the veteran has 
level II hearing in the right ear.  However, under Table VIA, 
the veteran has level V hearing in the right ear, which as 
the higher of the two will be used for evaluating the 
veteran's disability.  Using Table VI for evaluating the left 
ear, the veteran has level III hearing.  Applying the 
relevant numeric designations to Table VII, a disability 
evaluation of 10 percent, but not higher, is warranted.  See 
38 C.F.R. § 4.85, Diagnostic Code 6100.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
hearing loss.  There is no objective evidence that the 
disability of the veteran's hearing loss, in and of itself, 
has caused marked interference with employment.  Indeed, the 
statement from his former employer only indicated that the 
veteran's hearing loss "contributed" to his retirement.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.




ORDER

Entitlement to service connection for bilateral vision loss 
is denied.

Entitlement to a 10 percent disability evaluation for 
bilateral hearing loss is granted, subject to the criteria 
governing payment of monetary benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



